DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of PAC1 receptor agonist as Maxcap1 represented by SEQ ID NO: 5 and species of intended purpose of the method performed in a mammal as slowing the progression of, or preventing, or reversing non-alcoholic fatty liver disease (NAFLD), and/or NASH the in the reply filed on November 17, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
In accordance with the MPEP § 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id. 

Claims 21, 48 and 53 and the non-elected species of intended purpose of the method performed in a mammal are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2020.
Status of Claims
	Claims 1-3, 5-8, 13, 15-17, 21, 23, 30, 39, 47, 48, 53, 58, 61 and 78 are pending. Claims 21, 48 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 1-3, 5-8, 13, 15-17, 23, 30, 39, 47, 58, 61 and 78 are under examination.
Priority
Applicants’ claim for the benefit of prior-filed application No. 62/442,906 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted November 17, 2020 and September 19, 2019 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner. 
Specification
The disclosure is objected to because the specification fails to comply with 37 CFR 1.821 (d) with regard to the unbranched sequence of four or more amino acids described in paragraphs [0046 and 0047] that are not referred to by use of the sequence identifier, preceded by “SEQ ID NO:”. 37 CFR 1.821 (d) states that where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said PACP peptide" in line 3. There is insufficient antecedent basis for this limitation in the claim because there is not previously recited PACP peptide, therefore, it unclear what is being referenced.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for slowing the progression of NAFLD and/or NASH (elected species), does not reasonably provide enablement for reversing or preventing NAFLD and NASH. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d (Fed. Cir. 1988).  Whether undue experimentation is required is not based upon a single factor, but rather is a conclusion reached by weighing many factors (see Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). These factors include, 
The relevant factors are addressed below based on the comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
The breadth of the claims: The breadth of the claim limitation preventing NAFLD and/or NASH in a mammal covers all mammals that may or may not need preventing NAFLD and/or NASH and thus, circumscribes a method of absolute success. To be fully enabled, the artisan of ordinary skill would have to accept that the incidences of developing NAFLD and NASH would be 0% and there would be a reasonable guarantee that NASH and NAFLD would never develop with the administration of the claims PAC1 agonists.].
The nature of the invention: The nature of the invention addresses the use of peptide agonist of the PAC1 receptor to prevent, reverse or slow the progression of NAFLD and NASH. 
The state of the prior art: There are no methods described in the prior art or in the instant specification to completely prevent or reverse a NAFLD and NASH with or without an agonist of PAC1. The prior art teach the progression of NAFLD and NASH may be slowed, but the art does not teach that NAFLD and NASH can be prevented with a reasonable guarantee that NASH and NAFLD would never develop or reversed. Johns Hopkins Medicine1 states fatty liver disease can happen without causing symptoms. Johns Hopkins Medicine also teach that 
The level of predictability in the art: The art in the field preventing and reversing NAFLD and NASH is highly unpredictable because there is no art that shows NAFLD and NASH can be prevented with a reasonable guarantee that NAFLD and NASH would never develop and liver damage associated with NAFLD and NASH may stop or even reverse in some but in others disease continues to progress.
The existence of working examples: Applicants present no working examples of preventing or reversing NAFLD and NASH in a mammal. Applicants show the administration of the PAC1 receptor agonist of SEQ ID NO: 5 can reduce liver cirrhosis and NASH/NAFLD; but not prevent or reverse liver cirrhosis and NASH/NAFLD (see the discussion in paragraph [0306] and Figure 5 in the instant specification).
The amount of direction provided by the inventors: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). Applicants provide no specific guidance on preventing NAFLD and NASH. Applicants show that the administration of a PAC1 receptor agonist encompassed by the claimed PAC1 receptor agonist can reduce NAFLD and NASH (see the discussion in paragraph [0306] and Figure 5 in the instant specification).
The level of skill in the art: The level of skill in the art is high; however, given the unpredictability of the art with regard to preventing NAFLD and NASH, the skill artisan would need to conduct essentially trial and error experimentation in order to practice the claimed invention.

Improper Markush Grouping
Claim 61 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of method of performing is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The method of performing do not share a single structural similarity or common use. For example, slowing the progression of cancer does not share a 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8, 13, 15, 17, 47 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Harmar et al. (“Pharmacology and functions of receptors for vasoactive intestinal peptide and pituitary adenylate cyclase-activating polypeptide: IUPHAR Review 1”, Br J Pharmacol (2012) 4–17). 
The claimed invention is directed to an agonist of the PAC1 receptor comprising a targeting sequence that is effective to bind a PAC1 receptor comprising a maxadilan peptide or fragment thereof attached to a peptide that activates PAC1 signaling comprising PACAP1-38 or a fragment thereof optionally comprising an amino acid deletion, insertion or substitution. 
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Maxadilan peptide is a known selective PAC1 receptor agonist as taught by Harmar et al (see Table 1; page st paragraph). Harmar et al. further teach PACAP-38 and PACAP-27 (fragment of PACAP 1-38) as known PAC1 receptor agonists (see p. 6, right col.-continuing paragraph). Harmar et al. teach compositions comprising PACAP that are administered which obvious includes a pharmaceutical carrier. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to attach a maxadilan peptide to PACAP-38 or PACAP-27 using methods of conjugating two peptides known in the art and use the conjugated peptide in a composition with a pharmaceutical carrier to arrive at the presently claimed invention. One of ordinary skill in the art would be motivated to combine the maxadilan peptide with PACAP-38 or PACAP-27  together as a single compound because both maxadilan peptide, PACAP-38 and PACAP-27 were taught to have the same therapeutic effect (i.e., the compounds are known PAC1 receptor agonist). The artisan of ordinary skill would have had a reasonable expectation of success given that both maxadilan peptide, PACAP-38 and PACAP-27 are PAC1 receptor agonists and that when combines would have at minimum an additive, if not a synergistic effect as a PAC1 receptor agonist. In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). MPEP §2144.06.
Regarding present claim 3, both maxadilan peptide, PACAP-38 and PACAP-27 are PAC1 receptor agonists and when combine would results in the claimed PAC1 receptor agonist; thus, the artisan would reasonably expect absent evidence to the contrary that the combination of maxadilan peptide and PACAP-38 or PACAP-27 to not substantially activate VPAC2 receptor or PAC2 receptor.
Regarding present claim 7, PACAP-38 does not comprise an amino acid insertion between residues 11 and 12 of PACP peptide (see Figure 1).

Regarding present claim 13, PACAP-38 and PACAP-27 of Harmar et al. comprise the amino acid sequence of HSDGIFTDSYSRYRKQMAVKKYLAAVL (said peptide that activates PAC1 signaling comprises SEQ ID NO: 106) (see Figure 1).
Regarding present claim15, PACAP-38 of Harmar et al. consists of the amino acid sequence HSDGIFTDSYSRYRKQMAVKKYLAAVLGKRYKQRVKNK(said peptide that activates PAC1 signaling consists of SEQ ID NO: 95) and PACAP-27 of Harmar et al. consists amino acid sequence of HSDGIFTDSYSRYRKQMAVKKYLAAVL (said peptide that activates PAC1 signaling consists of SEQ ID NO: 106) (see Figure 1).
Regarding present claim 17, Harmar et al. teach maxadilan peptide (the targeting sequence comprises the amino acid sequence SEQ ID NO: 4).
Regarding present claim 47, both maxadilan peptide, PACAP-38 and PACAP-27 are PAC1 receptor agonists and when combine would results in the claimed PAC1 receptor agonist; thus, the artisan would reasonably expect absent evidence to the contrary that the combination of maxadilan peptide and PACAP-38 or PACAP-27 to be more resistant to DPP-IV protease degradation than native PACAP1-27 and/or PACAP1-38.
Therefore, at the time of the effective filing date of the claimed invention, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Harmar et al. (“Pharmacology and functions of receptors for vasoactive intestinal peptide and pituitary .
The claimed invention is directed to an agonist of the PAC1 receptor comprising a targeting sequence that is effective to bind a PAC1 receptor comprising a maxadilan peptide or fragment thereof attached to a peptide that activates PAC1 signaling comprising PACAP1-38 or a fragment thereof optionally comprising an amino acid deletion, insertion or substitution. 
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
Maxadilan peptide is a known selective PAC1 receptor agonist as taught by Harmar et al (see Table 1; page 8, left col.-1st paragraph). Harmar et al. further teach PACAP-38 and PACAP-27 (fragment of PACAP 1-38) as known PAC1 receptor agonists (see p. 6, right col.-continuing paragraph).
Stawikowski et al. teach the solid phase peptide synthesis methodology is utilized to conjugate peptide fragments to form peptides for commercial and pharmaceutical products (see e.g., the scheme in Figure 18.1.1 and §Protein Synthesis). The method chemically attaches peptide fragments such the amino acid sequences are attached (see §Protein Synthesis).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to attach a maxadilan peptide to PACAP-38 or PACA-27 using methods of conjugating two peptides known in the art such that the two peptide are linked  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). MPEP §2144.06.
Therefore, at the time of the effective filing date of the claimed invention, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Allowable Subject Matter
The amino acid sequences set forth in SEQ ID NOs: 5-12 and 131-159 are free of the prior art. The following is a statement of reasons for the indication of allowable subject matter:  The amino acid sequences are not taught or suggested in the prior art. The prior art does not teach or suggest a peptide comprising the sequence of PACAP1-38 with an insertion of an amino acid residue between 11 and 12 and PACAP1-38.
Claim Objections
Claim 30 is objected to because claim 30 failed to comply with 37 CFR 1.821 (d). Claim 30 discloses unbranched sequences of four or more amino acids (i.e., GGGG, GGGGS and SMDTSQL) that are not referred to by use of the sequence identifier, preceded by “SEQ ID NO:”. 37 CFR 1.821 (d) states that where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded 
Claim 61 is objected to for the acronym NASH It is suggested to amend the claimed to recite Nonalcoholic steatohepatitis (NASH). Appropriate correction is required.
Claims 2, 5, 6, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Johns Hopkins Medicine, Nonalcoholic Fatty Liver Disease”, https://www.hopkinsmedicine.org/health; obtained 2021